Citation Nr: 0433708	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  94-46 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1969 to July 1970, 
and unverified reserve component service prior to his 
entrance into active duty.  This matter initially came before 
the before the Board of Veterans' Appeals (Board) on appeal 
from a May 1994 rating decision issued to the veteran by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a request to reopen a 
claim of entitlement to service connection for PTSD.  In 
January 1997, the Board determined that there was new and 
material evidence and reopened the claim, and remanded the 
claim for development.  In July 2001, the Board again 
Remanded the claim.  The claim returns to the Board following 
further development.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim.

2.  The record establishes that the veteran previously 
submitted claims for service connection for PTSD, the first 
of which was denied in 1987, and the claim before the Board 
is a reopened claim.  

3.  The veteran failed to report for a VA examination 
scheduled in 2003, and then initially reported for VA 
examination in August 2004, but did not wait after reporting 
for the examination to be conducted.


CONCLUSION OF LAW

The veteran's reopened claim for an award of service 
connection for PTSD must be denied.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309, 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred PTSD as a result of his 
experiences in service.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claim on appeal.  See Holliday v. Principi, 14 Vet. App. 282-
83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to the claim addressed in 
this decision is addressed below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this claim, which extends since 1992, 
more than 10 years, the veteran has been notified many times 
of the criteria needed to substantiate his claim at each 
stage of the process, including as to new and material 
evidence and as to service connection.  Because the items of 
correspondence are so numerous, the Board will recount only 
the communications the veteran has received beginning with 
the Board's July 2001 Remand.  

The Board's July 2001 Remand advised the veteran of the 
enactment of the VCAA, discussed the evidence required to 
substantiate the veteran's claim for service connection for 
PTSD, and detailed the veteran's responsibilities and VA's 
responsibilities in the development of evidence, and provided 
direction regarding development of the evidence.

The Board's Remand was followed by issuance of a letter in 
August 2003 by the RO.  That multi-page letter advised the 
veteran of the status of his appeal, of the evidence required 
to substantiate claims generally, and of the specific 
evidence obtained in his case since the Board's 2001 Remand.  
This letter advised the veteran that VA examination was being 
scheduled, and advised the veteran that, if he failed to 
report for examination, his claim might be denied.  

In August 2003, the veteran was provided a notice that a VA 
examination was being provided by contract, that the 
examination was at no cost to the veteran, and that the 
examination was for purposes of the veteran's VA Compensation 
and Pension evaluation.  The letter reminded the veteran 
that, if he failed to report for examination, his claim would 
be considered without the evidence which would be expected 
from an examination, and this might result in denial of his 
claim.

After the veteran failed to report for examination, his VA 
examination was re-scheduled.  The veteran initially reported 
to the Augusta, Georgia VA Medical Center as scheduled in 
April 2004, but stated he could not wait, and he left before 
the examination could be conducted.  It is clear that the 
veteran received the letter advising him of the scheduled 
examination, because he did, in fact, report for examination, 
but he left the VA Medical Center before the examination 
could begin.

The veteran was provided with a Supplemental Statement of the 
Case (SSOC) in June 2004.  That SSOC included the complete 
text of 38 C.F.R. § 3.159, the regulation governing 
development of claims, as revised to incorporate and 
implement the provisions of the VCAA.  The SSOC advised the 
veteran that, in the absence of evidence which might have 
been expected from VA examination, since the veteran did not 
wait for the scheduled VA examination to be conducted, the 
preponderance of the evidence was against his claim.  The 
veteran did not respond to the SSOC, and did not contact VA 
to request that the examination be rescheduled.  

Current VA clinical records have been obtained.  The veteran 
has not identified any additional private or VA clinical 
records which have not already been associated with the 
claims file.  

Although a year has not yet elapsed since the RO last advised 
the claimant of the complete text of 38 C.F.R. § 3.159, in 
June 2004, the Board may complete appellate review of this 
claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the pendency of this claim, and the 
RO has afforded the veteran two additional opportunities for 
VA examination.  

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the veteran was advised of VA's duties to 
assist him, and of other provisions of the VCAA generally, in 
the Board's November 2001 Remand and in a letter and 
supplemental statement of the case issued since that Remand.  
While all of the notifications regarding the VCAA have, of 
course, been issued to the veteran after the initial AOJ 
adjudication in this case, since the veteran filed the claim 
at issue several years prior to enactment of the VCAA, 
nevertheless, the veteran has been advised of the provisions 
of the VCAA, including the complete text of 38 C.F.R. 
§ 3.159, and of all applicable regulations, including 
revisions of regulations occurring during the pendency of the 
appeal.

The notices provided to the veteran clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim.  The 
notifications to the veteran have clearly advised him that he 
could identify or submit any relevant evidence, and notified 
him what evidence VA would attempt to obtain or had obtained 
on his behalf, what evidence he would have to obtain, and 
what his responsibilities in developing his claim were.  

Here, the Board finds that the timing of the VCAA notice, as 
well as the content of the VCAA notice, complied with the 
requirements of the VCAA to the maximum extent possible, 
considering that the veteran's claim, as noted above, was 
submitted prior to enactment of the VCAA.  If there was any 
defect with respect to the timing or content of the VCAA 
notices, that defect was harmless error.  The content as well 
as the timing of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, in 
June 2004.  The Board finds that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim for 
service connection at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.  

Factual background

The veteran did not seek service connection for any disorder 
at the time of his separation from service in July 1970.  In 
1979, the veteran was hospitalized.  The discharge summary of 
a February 1979 to March 1979 VA hospitalization reflects 
that a diagnosis of schizophrenia was assigned.  The veteran 
sought service connection for a psychiatric disorder.  A 
February 1989 Board decision denied that claim.

In September 1987, the veteran sought service connection for 
PTSD.  He reported having flashbacks.  A September 1987 
summary of VA hospitalization reflects that the veteran's 
admission diagnoses included possible PTSD, in remission.  
The claim was denied.  The veteran thereafter submitted 
requests to reopen the claim, and each of the requests to 
reopen the claim was denied, until the Board's January 1997 
decision reopened the claim in response to the veteran's 
April 1994 request.  

The veteran was advised in August 2003 that VA examination 
was being scheduled.  Later that same month, in August 2003, 
the veteran was provided a notice from a contractor that a VA 
examination was being provided by contract, that the 
examination was at no cost to the veteran, and that the 
examination was for purposes of the veteran's VA Compensation 
and Pension evaluation, and the veteran was advised of the 
date, time, and location of the VA examination.  

After the veteran failed to report for the VA examination 
scheduled in August 2003, his VA examination was re-
scheduled, at the Augusta VA Medical Center (VAMC), and the 
veteran was advised of the rescheduled examination.  The 
veteran initially reported for examination in April 2004, but 
the VA notes reflect that the veteran left the VAMC before 
the examination could begin.  The veteran stated he was 
unable to wait.

Applicable law and regulations

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  The basic elements of a service 
connection claim may be demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service incurrence may be presumed if the disease is defined 
by statute or regulation as chronic and is manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  A psychosis will be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from a 
period of wartime service.  However, PTSD is not defined as a 
psychosis.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. §§ 
3.307, 3.309, 4.125; see also American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, or similar 
circumstances.

Section 3.655(c), which governs failure to report for an 
examination in a claim involving a running award, which is 
not applicable in this case.  Thus, section 3.655(b) is to be 
considered and provides that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.
 
Analysis

The evidence establishes that the veteran was issued proper 
notice of the examination scheduled for August 2003.  There 
is no doubt that the veteran received the 2004 notice, as he 
arrived for the scheduled examination.  However, he declined 
to remain long enough to allow the examination to be 
conducted.  

The veteran failed to remain for examination after initially 
reporting for VA examination, and did not thereafter contact 
VA to reschedule the examination.  The Board finds, as a 
matter of fact, that the veteran's failure to complete the VA 
examination, although he did initially report to the 
provider's office, is a failure to report within the meaning 
of 38 C.F.R. § 3.655(b). 

Because the claim at issue is a reopened claim, rather than 
an original claim, 38 C.F.R. § 3.655(b) is the applicable 
regulatory provision.  The regulation directs that, when a 
veteran fails to report for examination in connection with a 
reopened claim, the claim "shall be denied."  Section 
3.655(b) is dispositive of the issues and dictates that the 
claim be dismissed, as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board notes that the veteran has a long history of 
psychiatric disorders.    The Board further notes that the 
veteran's living conditions revealed that he was unable to 
take care of himself, and he has been advised by a VA social 
worker to live in a personal care facility.  It is apparent 
that the veteran may have difficulty understanding the 
regulatory and statutory provisions applicable to his claim, 
and he may have difficulty understanding why VA examination 
is required in his claim for service connection for PTSD and 
difficulty conforming himself to regulations requiring VA 
examination before a claim for service connection for PTSD 
may be granted.  However, there are no specific provisions 
applicable to an individual with a psychiatric disorder which 
allow the Board discretion not to apply the provisions of 
38 C.F.R. § 3.655(b).  

The veteran has been afforded the opportunity to substantiate 
his claim through VA examination.  VA may not force the 
veteran the undergo VA examination.  Until the veteran is 
willing to report for and allow completion of VA examination, 
the Board must, as a matter of law, deny his claim for 
service connection for PTSD.  


ORDER

The appeal for service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



